Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 2/5/2021, wherein claims 24-29,31,32, 34, 35, 37-41, 46, and 47 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-29,31,32, 34, 35, 37- 41, 46, and 47 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
at a forward end of the fore-foot portion”. This limitation lacks support in the original disclosure and therefore constitutes new matter because it appears from fig. 2 that the medial foot bed (28) does not extend all the way to the forward end of the forefoot portion of the sole (forward end of 16).
Claim 24 recites the limitation “a discontinuity that completely separates the medial foot bed and lateral foot bed for isolating an innermost portion of the sole”. This limitation lacks support in the original disclosure and therefore constitutes new matter because the applicant points to fig. 3 as disclosing this feature however it is not clear from fig. 3 what the applicant is considering to be the inner most surface of the sole and how the discontinuity isolates this portion of the sole. Additionally, it does not seem that the flexure plates would be an innermost portion of the sole because applicant’s spec describes the flexure plates as being incorporated into the sole (paras. 16,23).
Claim 35 recites the limitation “a discontinuity entirely separates the medial foot bed and lateral foot bed for isolating an innermost portion of the sole”. This limitation lacks support in the original disclosure and therefore constitutes new matter because the applicant points to fig. 3 as disclosing this feature however it is not clear from fig. 3 what the applicant is considering to be the inner most surface of the sole and how the discontinuity isolates this portion of the sole. Additionally, it does not seem that the flexure plates would be an innermost portion of the sole because applicant’s spec describes the flexure plates as being incorporated into the sole (paras. 16,23).
Claim 47 recites the limitation “a discontinuity entirely separates the medial foot bed and lateral foot bed for isolating an innermost portion of the sole”. This limitation 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-29,31,32, 34, 35, 37—41, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, it is unclear what the applicant means by “the fore-foot portion having a medial foot bed with a first durometer at a forward end of the fore-foot portion” because it appears from fig. 2 that the medial foot bed (28) does not extend all the way to the forward end of the forefoot portion of the sole (forward end of 16). The examiner is interpreting this to mean that the medial foot bed, which includes the forward end of the medial foot bed, has a first durometer.
for isolating an innermost portion of the sole”. What is the inner most portion of the sole that the applicant is referring to and how does the discontinuity isolate this portion of the sole? What is the innermost portion of the sole isolated from? The applicant points to fig. 3 as disclosing this feature however the examiner does not see how fig. 3 discloses this feature. Additionally, it does not seem that the flexure plate would be an innermost portion of the sole because applicant’s spec describes the flexure plate as being incorporated into the sole (paras. 16,23). Please clarify.
Regarding claim 35, it is unclear what is meant by “a discontinuity entirely separates the medial foot bed and lateral foot bed for isolating an innermost portion of the sole”. What is the inner most portion of the sole that the applicant is referring to and how does the discontinuity isolate this portion of the sole? What is the innermost portion of the sole isolated from? The applicant points to fig. 3 as disclosing this feature however the examiner does not see how fig. 3 discloses this feature. Additionally, it does not seem that the flexure plate would be an innermost portion of the sole because applicant’s spec describes the flexure plate as being incorporated into the sole (paras. 16,23). Please clarify.
Regarding claim 47, it is unclear what is meant by “a discontinuity entirely separates the medial foot bed and lateral foot bed for isolating an innermost portion of the sole”. What is the inner most portion of the sole that the applicant is referring to and how does the discontinuity isolate this portion of the sole? What is the innermost portion of the sole isolated from? The applicant points to fig. 3 as disclosing this feature 

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 24-29, 31-32, 34,35, 37-41, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (U.S. 20110138652) in view of  Mayden et al. (U.S. 20100199523) and further in view of Campbell et al. (U.S. 20070199213).
	
Regarding claim 24, Lucas teaches a shoe (10,20,30,40)(fig. 1,fig. 9)  comprising: a sole (20,30,40), including an outer surface (bottom surface of 40) for supporting the wearer of the shoe (capable of supporting the wearer of the shoe); an upper (10) coupled with the sole (20,30,40)( para. 57), where the sole is defined by a fore-foot portion (fig. 9)(para. 75), a mid-foot portion (B, see annotated fig.), and a hind-foot portion (C, see annotated fig.), the fore-foot portion having a medial foot bed (30,40 on left of fig. 9) and a lateral foot bed (30,40 on right of fig. 9) such that a discontinuity in for isolating an innermost portion of the sole and extends from a front end of each of the medial foot bed and lateral foot bed to a rear end of each of  the medial foot bed and lateral foot bed such that the medial foot bed and lateral foot bed extend from the fore-foot portion to a portion of the mid- foot portion so that a gap created by the discontinuity has a smaller diameter at the fore-foot portion and a greater diameter at the mid-foot portion, a medial foot bed with a first durometer at a forward end of the fore-foot portion  (interpreted as the medial foot bed, which includes the forward end of the medial foot bed, has a first durometer )and a lateral foot bed having a second durometer such that the first durometer is greater than the second durometer.
Mayden teaches a shoe sole having a medial foot bed (116) and a lateral foot bed (117)(figs. 1-3), a discontinuity  (between 116,117) completely separates the medial foot bed and lateral foot bed (figs. 1-3) and extends from a front end (D1, see annotated fig.) of each of the medial foot bed and lateral foot bed to a rear end  (E1, see annotated fig.) of the medial foot bed and lateral foot bed such that the medial foot bed and lateral foot bed extend from a fore-foot portion (A1, see annotated fig.) to a portion of a mid- 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the medial foot bed and lateral foot bed of Lucas such that  the discontinuity completely separates the medial foot bed and lateral foot bed and extends from a front end of each of  the medial foot bed and lateral foot bed to a rear end of the medial foot bed and lateral foot bed such that the medial foot bed and lateral foot bed extend from the fore-foot portion to a portion of the mid- foot portion so that a gap created by the discontinuity has a smaller diameter at the fore-foot portion and a greater diameter at the mid-foot portion in view of Mayden in order to provide continuous cushioning and traction  from the forefoot region to a portion of the midfoot region on each of the medial and lateral sides (paras. 67 and 72 of Lucas, para. 61 of Mayden) while allowing flexibility between the medial and lateral sides and particularly increased flexibility in the mid-foot portion (para. 45 of Mayden). The discontinuity of the Lucas/Mayden combined reference would result in isolating an innermost portion of the sole because the upper most surface (considered the inner most portion) of the sole is not in direct contact with other parts of the sole such as the outsole (fig. 9 of Lucas)
The Lucas/Mayden combined reference  fails to teach the medial foot bed  having a first durometer at a forward end of the fore-foot portion  (interpreted as the 
Campbell teaches a medial foot bed (106 medial of the longitudinal line of flex(extends within forefoot/toe area, para. 46)) having a first durometer and a lateral foot bed (106 lateral of the longitudinal line of flex (extends within forefoot/toe area, para. 46)) having a second durometer such that the first durometer is greater than the second durometer (para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have given the medial foot bed of the Lucas/Mayden combined reference, including the forward end  of the medial foot bed, a first durometer and the lateral foot bed of Lucas a second durometer such that the first durometer is greater than the second durometer in view of Campbell in order to decrease pronation or supination of the wearer’s foot thereby increasing stability to the wearer and preventing injury (para. 2 of Campbell).
Regarding claim 25, the Lucas/Mayden/Campbell combined reference teaches  the deforming and rebounding of the flexure plate varies as weight of a wearer of the shoe is transferred from the mid-foot portion through and off the fore-foot portion (the deforming and rebounding of the flexure plate is capable of varying as a weight of a wearer of the shoe is transferred from the mid-foot portion through and off the fore-foot portion, the deforming and rebounding of the flexure plate would vary based on the amount of weight applied to it) (paras. 13-17, 24)(the preceding limitation is considered to be functional language and therefore because the prior art structure is capable of performing the function, it meets the claim limitation).

Regarding claim 27, the Lucas/Mayden/Campbell combined reference teaches an inner sole (D, see annotated fig. and insole para. 57) wherein the flexure plate (23) is disposed between the inner sole (D and insole para. 57)  and the outer surface of the sole (bottom surface of 40).
Regarding claim 28, the Lucas/Mayden/Campbell combined reference teaches portion of the flexure plate (23) is curved in the direction of the sole (fig. 9)(para. 71).
Regarding claim 29, the Lucas/Mayden/Campbell combined reference teaches a portion of the flexure plate (23) is curved in the direction of the sole (fig. 9)(para. 71).

Regarding claim 32, the Lucas/Mayden/Campbell combined reference teaches the lateral foot bed  (30,40 on right of fig. 9) is configured on an outer side of the foot sole (the lateral side is the outer side).
Regarding claim 34, the Lucas/Mayden/Campbell combined reference further teaches the hardness of the medial foot bed differs from the hardness of the lateral foot bed by between 5 and 20 durometer (para. 53 of Campbell).

Regarding claim 35, Lucas teaches a shoe (10,20,30,40)(fig. 1,fig. 9)  comprising: a sole (20,30,40), including an outer surface (bottom surface of 40) for supporting a wearer of the shoe (capable of supporting a wearer of the shoe); and an upper (10) coupled with the sole (20,30,40)( para. 57), where the sole is defined by a fore-foot portion (fig. 9)(para. 75), a mid-foot portion (B, see annotated fig.), and a hind-foot portion (C, see annotated fig.), the fore-foot portion having a medial fore-foot bed (30,40 on left of fig. 9) and a lateral forefoot bed (30,40 on right of fig. 9) where a discontinuity separates the medial fore-foot bed and lateral fore-foot bed (gap between medial and lateral fore-foot beds, fig. 9)  and; wherein the sole is characterized by a flexure plate (23) disposed within the fore-foot portion (fig. 9) between a foot compartment (opening between the upper and sole  to receive the foot)  and the outer surface of the sole (bottom surface of 40) such that the flexure plate (23) is bisected by the medial fore-foot bed and a lateral fore-foot bed (bisect is defined by dictionary.com 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the medial foot bed and lateral foot bed of Lucas such that  the discontinuity completely separates the medial foot bed and lateral foot bed and extends from a front end of each of  the medial foot bed and lateral foot bed to a rear end of the medial foot bed and lateral foot bed such that the medial foot bed and lateral foot bed extend from the fore-foot portion to a portion of the mid- foot portion so that a gap created by the discontinuity has a smaller diameter at the fore-foot portion and a greater diameter at the mid-foot portion in view of Mayden in order to provide continuous cushioning and traction  from the forefoot region to a portion of the midfoot region on each of the medial and lateral sides (paras. 67 and 72 of Lucas, para. 61 of Mayden) while allowing flexibility between the medial and lateral sides and particularly increased flexibility in the mid-foot portion (para. 45 of Mayden). The discontinuity of the Lucas/Mayden combined reference would result in 
The Lucas/Mayden combined reference  fails to teach the medial foot bed having a first durometer and the lateral foot bed having a second durometer.
Campbell teaches a medial foot bed (106 medial of the longitudinal line of flex(extends to forefoot area, para. 46)) having a first durometer and a lateral foot bed (106 lateral of the longitudinal line of flex (extends to forefoot area, para. 46)) having a second durometer (para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have given the medial foot bed of Lucas a first durometer and the lateral foot bed of Lucas a second durometer in view of Campbell in order to decrease pronation or supination of the wearer’s foot thereby increasing stability to the wearer and preventing injury (para. 2 of Campbell).
Regarding claim 37, the Lucas/Mayden /Campbell combined reference teaches  the deforming and rebounding of the flexure plate varies as weight of a wearer of the shoe is transferred from the mid-foot portion through and off the fore-foot portion (the deforming and rebounding of the flexure plate is capable of varying as a weight of a wearer of the shoe is transferred from the mid-foot portion through and off the fore-foot portion, the deforming and rebounding of the flexure plate would vary based on the amount of weight applied to it) (paras. 13-17, 24)(the preceding limitation is considered to be functional language and therefore because the prior art structure is capable of performing the function, it meets the claim limitation).


Regarding claim 39, the Lucas/Mayden/Campbell combined reference teaches an inner sole (D and insole para. 57) wherein the flexure plate (23) is disposed between the inner sole (D and insole para. 57)  and the outer surface of the sole (bottom surface of 40).
Regarding claim 40, the Lucas/Mayden/Campbell combined reference teaches the flexure plate (23) is concave in the direction of the outer surface of the sole (bottom surface of 40)(fig. 9).
Regarding claim 41, the Lucas/Mayden/Campbell combined reference teaches the flexure plate (23) is concave in the direction of the outer surface of the sole (bottom surface of 40)(fig. 9).

Regarding claim 47, Lucas teaches a shoe (10,20,30,40)(fig. 1,fig. 9) comprising: a sole (20,30,40), including an outer surface (bottom surface of 40) for supporting a wearer of the shoe (capable of supporting the wearer of the shoe); an upper (10) coupled with the sole (20,30,40)( para. 57) where the sole is defined by a fore-foot portion (fig. 9)(para. 75), a mid-foot portion (B, see annotated fig.), and a hind-foot portion (C, see annotated fig.) , the fore-foot portion  comprises a medial fore-foot bed (30,40 on left of fig. 9) and a lateral fore-foot bed (30,40 on right of fig. 9) where a discontinuity separates the medial fore-foot bed and lateral fore-foot bed (gap between medial and lateral fore-foot beds, fig. 9); and a flexure plate (23)(paras. 13-17, 24,71) disposed within the fore-foot portion (fig. 9) between a foot compartment (opening between the upper and sole  to receive the foot)  and the outer surface of the sole (bottom surface of 40)  where the flexure plate traverses the fore-foot portion to extend from the medial foot bed (30,40 on left of fig. 9) to the lateral foot bed (30,40 on right of fig. 9) bridging across the discontinuity (fig. 9), whereby during bipedal locomotion, the flexure plate is deformable in response to the transfer of a weight of the wearer of the shoe from the mid-foot portion through the fore-foot portion, and is reboundable in response to the transfer of a weight of the wearer of the shoe off the fore-foot portion (the flexure plate is capable of deforming in response to the transfer of a weight of the wearer of the shoe from the mid-foot portion through the fore-foot portion, and is capable of rebounding in response to the transfer of a weight of the wearer of the shoe 
Lucas further teaches that flexure plate (23) can be a variety of shapes (para. 71) and it appears that the flexure plate would follow the shape of the underlying sole (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have angled the outside edges of the flexure plate of Lucas inward thereby making the flexure plate substantially trapezoidal in order to follow the inward curve of the toe shape of the sole. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04). 
Mayden teaches a shoe sole having a medial foot bed (116) and a lateral foot bed (117)(figs. 1-3), a discontinuity  (between 116,117) entirely separates the medial foot bed and lateral foot bed (figs. 1-3) and extends from a front end (D1, see annotated fig.) of the medial foot bed and lateral foot bed to a rear end  (E1, see annotated fig.) of each of the medial foot bed and lateral foot bed such that the medial foot bed and lateral foot bed extend from a fore-foot portion (A1, see annotated fig.) to a portion of a mid- foot portion (B1, see annotated fig.) so that a gap created by the discontinuity has a smaller diameter (F1) at the fore-foot portion and a greater diameter (G1) at the mid-foot portion, wherein the sole can have increased flexibility where the diameter of the gap is greater (at G1) (para. 45).

The Lucas/Mayden combined reference  fails to teach the medial foot bed having a first durometer and the lateral foot bed having a second durometer.
Campbell teaches a medial foot bed (106 medial of the longitudinal line of flex(extends to forefoot area, para. 46)) having a first durometer and a lateral foot bed (106 lateral of the longitudinal line of flex (extends to forefoot area, para. 46)) having a second durometer (para. 53).
.

    PNG
    media_image1.png
    289
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    507
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    950
    617
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered.

Regarding applicant’s argument that it is unclear how Lucas teaches a discontinuity because leaf spring 23 is not a gap, the examiner contends that the discontinuity is the gap between the medial and lateral footbeds, not the leaf spring, as outlined in the rejection of above. The medial foot bed is (30,40 on left of fig. 9) and the  lateral foot bed (30,40 on right of fig. 9). As shown in fig. 9, there is a gap between 30,40 on left and 30,40 on right. The flexure plate (23) bridges across the discontinuity as claimed by the applicant.
Regarding applicant’s argument that Lucas fails to teach certain features of the discontinuity, the examiner contends that Mayden is combined with Lucas to teach these features as outlined above.
Regarding applicant’s argument that area 120 of Mayden is not a discontinuity but rather a curved plate and that in the present invention, and the discontinuity is opposite of Mayden because the discontinuity is greater in the forefoot portion whereas Mayden teaches the plate being wider at the midfoot portion, the examiner contends that  116 and 117 are separated from one another and therefore there is a discontinuity between them. The examiner defines the discontinuity as between 116,117, not specifically as structure 120. Additionally, it appears that 116,117 extend above 120 (fig. 2) which would provide an open space between 116,117. The applicant claims “a gap created by the discontinuity has a smaller diameter at the fore-foot portion and a greater diameter at the mid-foot portion” (claim 24) and therefore it is unclear how applicant is 
Regarding applicant’s argument that the examiner points to para. 46 as teaching different durometers but para. 46 only teaches different materials, the examiner contends that the examiner relies on para. 53 to teach the different durometers. Para. 46 teaches 106 being in forefoot and/or toe regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732